           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MARY LOUISE SMITH; and
TIFF ANY E. SMITH                                         PLAINTIFFS

v.                       No. 3:19-cv-82-DPM

ASA HUTCHINSON, in his Official
Capacity as Governor of the State of
Arkansas, et al.                                        DEFENDANTS

                                ORDER
     Summary. Mary and Tiffany Smith have sued one private entity
and twenty-one state actors for violating their rights under the U.S.
Constitution and several federal statutes. They bring several tort claims
under state law, too. In their amended complaint, the Smiths allege that
the defendants conspired to discriminate against them and remove
their foster children because the Smiths are black. Eight defendants (in
three separate motions) move to dismiss the Smiths' claims against
them.
     Background.     The Smiths plead these facts, which the Court
accepts as true.     Crumpley-Patterson v. Trinity Lutheran Hospital,
388 F.3d 588, 590 (8th Cir. 2004). In 2016, they cared for six children.
Their problems began with a dust-up over whether two of the children
were receiving their medication at school. An investigation on that
front found no wrongdoing; and the Smiths say that DHS dropped the
allegation. Sometime after that, a nurse at the elementary school
reported the Smiths for child abuse. She gave the police pictures of
injuries to one of the children in the Smiths' care. Around that time, a
DHS investigator reported that another of the Smiths' children had
similar injuries. During an investigation, the first child told an Osceola
police officer (the nurse's husband) that the Smiths disciplined" him
                                                       II




with extension cords. The officer also claimed that the Smiths admitted
striking the two children with a USB cord; but the Smiths say they
denied causing any injuries to the children. Nevertheless, they were
charged with battery, and the children were removed from their home.
Two years later, the first child recanted his statement on the injuries.
The battery charges were nolle prossed, and four of the children were
returned.
     Families, Inc. The Smiths haven't stated a claim against Families,
Inc. Their federal civil rights claims require some state action or joint
activity between Families, Inc., and state agents. Youngblood v. Hy-Vee
Food Stores, Inc., 266 F.3d 851, 855 (8th Cir. 2001); Federer v. Gephardt,
363 F.3d 754, 757-59 (8th Cir. 2004). The Smiths try to clear that bar by
alleging a conspiracy. But allegations of a conspiracy must be pleaded
                           II




with sufficient specificity and factual support to suggest a 'meeting of
the minds."' Deck v. Leftridge, 771 F.2d 1168, 1170 (8th Cir. 1985). Here,
the Smiths allege (1) that Families, Inc. (along with other defendants)
claimed that some of the Smith children weren't getting their

                                   -2-
medication, and (2) that a Families, Inc. supervisor hid therapy records
that would have exonerated the Smiths. NQ 3 at 5, 10. These allegations
don't plausibly plead a meeting of the minds between Families, Inc. and
any state actors.   Bell Atlantic Corporation v. Twombly, 550 U.S. 544,
555-56 (2007). These federal claims therefore fail.
     The Smiths' state claims against Families, Inc., come up short, too.
There's no allegation that Families, Inc., was involved with instituting
or continuing the allegedly malicious criminal proceedings against the
Smiths.   McMullen v. McHughes Law Firm, 2015 Ark. 15, 15-16,
454 S.W.3d 200,210. The Smiths haven't alleged extreme or outrageous
conduct "beyond all possible bounds of decency[.]"            Faulkner v.
Arkansas Children's Hospital, 347 Ark. 941, 957, 69 S.W.3d 393,403 (2002).
And the amended complaint is too thin on details about the alleged
defamation. Brown v. Tucker, 330 Ark. 435, 440, 954 S.W.2d 262, 265
(1997).
     DHS Defendants. The Smiths say that DHS, its director Cindy
Gillespie, and DHS investigator Katherine Chalpecka conspired to
remove their foster children from their home. They say that Sylvia
Wear is also liable because she is a supervisor at DHS and encouraged
the Smiths' prosecution.
     First, DHS is dismissed.     The Eleventh Amendment bars any
claims against Arkansas; and the Ex Parte Young exception doesn't
extend to state agencies.       Monroe v. Arkansas State University,

                                   -3-
495 F.3d 591, 594 (8th Cir. 2007).     Further, the Smiths request only
damages in their amended complaint; they aren't seeking prospective,
equitable relief for an ongoing violation of federal law. Their official
capacity claims against Gillespie, Chalpecka, and Wear are therefore
dismissed with prejudice. Murphy v. State of Arkansas, 127 F.3d 750, 754
(8th Cir. 1997).
     That leaves the individual capacity claims against Chalpecka and
Wear.    The amended complaint makes three allegations against
Chalpecka:    she removed the Smiths' children without reasonable
suspicion of child abuse; she notified the Osceola Police Department
that a second child in the Smiths' care had injuries consistent with those
that the first child had; and the Smiths were charged with additional
felony battery charges because of Chalpecka's statements.
     The amended complaint itself, though, demonstrates that
Chalpecka is entitled to qualified immunity on the Smiths' federal
claims. Ulrich v. Pope County, 715 F.3d 1054, 1058 (8th Cir. 2013). A
school nurse had photographs of possible injuries to a child; and a
police officer said that both the child and the Smiths confirmed the
abuse.    Aside from the conclusory conspiracy claim, there's no
allegation that Chalpecka knew or had reason to know that any of that
information was false. Nor is there any allegation that she lied about
the injuries to the second child. Chalpecka is therefore entitled to


                                     -4-
qualified immunity for removing the children. Manzano v. South Dakota
Department of Social Services, 60 F.3d 505, 509-11 (8th Cir. 1995).
     The Smiths' state claims against Chalpecka also fail. Absent an
allegation that she knew the abuse claims were false, the Smiths can't
show that she instituted or continued a proceeding against them
without probable cause. McMullen, 2015 Ark. at 15-16, 454 S.W.3d
at 210. And as with Families, Inc., the details pleaded are too thin to
support a claim for defamation or outrage. Brown, 330 Ark. at 440,
954 S.W.2d at 265; Faulkner, 347 Ark. at 957, 69 S.W.3d at 403.
     As for Sylvia Wear, the amended complaint says only that she "is
made a Defendant because she is a supervisor at DHS and her overt
encouragement of the prosecution of Plaintiffs." NQ 3 at 10. The "overt
encouragement" allegation is too thin to support a plausible federal or
state claim. Twombly, 550 U.S. at 555-56. And in light of Chalpecka' s
qualified immunity, the Smiths haven't pleaded an underlying
constitutional violation for which Wear can be held liable as a
supervisor. Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001). The
Smiths' claims against Wear individually are therefore dismissed
without prejudice, too.
     The Other State Defendants. As with the DHS Defendants, the
Smiths' official capacity claims for damages against Governor
Hutchinson, William Bryant, and Jeffrey Drew fail as a matter of law.


                                    -5-
Murphy, 127 F.3d at 754.   And the amended complaint doesn't include
any facts supporting an individual capacity claim against Drew.

                              *     *        *
     The motions to dismiss, NQ 6, 27 & 28, are granted. The Smiths'
claims against DHS are dismissed with prejudice.             Their official
capacity claims against Gillespie, Chalpecka, Wear, Hutchinson,
Bryant, and Drew are dismissed with prejudice. Their federal claims
against Chalpecka individually are dismissed with prejudice, too,
based on qualified immunity.      The following claims are dismissed
without prejudice: the Smiths' against Families, Inc.; their state claims
against Chal pecka;     and their claims against Wear and Drew
individually.
     The case goes forward against the school defendants and the
Osceola defendants on the listed claims:*
       School Defendants                             Claims
Ashley Hodges, Dee Wallace,             • Federal civil rights      claims
Tiffany Smithey, John Does,               (§§ 1981, 1983 & 1985)
Michael Cox, Alfred Hogan,              •   ACRA
Sandra Landry, and                      •   Outrage
Pamela Smith                            •   Defamation
                                        •   Malicious Prosecution


* There is a stray reference to the Fair Labor Standards Act in the
amended complaint's listed claims. NQ 3 at ,r 1. But there don't appear
to be any facts pleaded related to wages, hours, or other employment
issues.
                                  -6-
      Osceola Defendants                            Claims
Terry Hodges, David Gladden,           • Federal civil rights     claims
City of Osceola, Arkansas,               (§§ 1981, 1983 & 1985)
Dickie Kennemore, Sam Pollock,         • ACRA
Duncan, and Gonzalez                   • Outrage
                                       • Defamation
                                       • Malicious Prosecution


So Ordered.


                                        D.P. Marshall Jf
                                        United States District Judge




                                 -7-
